PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions in Civil Cases (Committee) petitions this Court to amend the Standard Jury Instructions in Civil Cases. We have jurisdiction. See art. V, § 2(a), Fla. Const.
On November 1, 2005, the Committee filed a report proposing changes to Standard Jury Instruction 6.2g(2), Subsequent Injuries/Multiple Events, a civil jury instruction. Prior to submitting its report to the Court, the Committee published its initial proposed revision in the January 1, 2005, edition of The Florida Bar News. After considering six comments received following the publication and undertaking further review, the Committee decided to incorporate the changes suggested by one of the commentators into the proposed revision. The changes made subsequent to the comments were not significant and did not warrant re-publication.
The proposed amendments are simply intended to clarify current instruction 6.2g(2) to render the instruction more understandable by jurors.
Upon consideration, we hereby authorize for publication and use the proposed amendments as set forth in the appendix attached to this opinion. We express no opinion on the correctness of these instructions and remind all interested parties that this authorization forecloses neither requesting additional or alternative instructions nor contesting the legal correctness of these instructions. The amendments shall be effective when this opinion becomes final. New language is indicated by underlining and deletions are indicated by struck-through type. We wish to express our appreciation to the Committee for its dedication in presenting to the Court its recommendations.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
Standard Civil Jury Instruction 6.2g(2)
Subsequent Injuries/Multiple Events

(2) Subsequent Injuries/Multiple Events

If you find that (claimant) suffered bodily- injury-eaused by the defendant^], and that thereafter as the result of a subsequent event (claimant) suffered further bodily injury, you should attempt to determine what portion -of— [her][his] damages -resulted- from each event. — If you can make that determination, then you should -award only those-damages eaused by the defendant^]. However, if you cannot — make that determination, then you should-award all such damages that cannot be-apportioned.
You have heard that (claimant) may have been injured in two events. If you *979decide that (claimant) was injured by (defendant) and was later injured by another event, then you should try to separate the damages caused by the two events and award (claimant) money only for those damages caused by (defendant). However, if you decide that you cannot separate some or all of the damages, you must award (claimant) any damages that you cannot separate as if they were all caused by (defendant).